Citation Nr: 0707607	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
asthma.  

2.  Entitlement to service connection for asthma.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1973 to May 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for asthma 
and whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran's representative in the July 2003 notice of 
disagreement has raised the issue of entitlement to service 
connection for PTSD.  This matter has not been adjudicated by 
the RO and as such is referred back to that office for 
appropriate action. 


FINDINGS OF FACT

1.  In a February 1984 rating decision, the RO denied service 
connection for asthma (to include asthmatic bronchitis).  The 
veteran did not perfect an appeal.

2.  Evidence submitted since the RO's February 1984 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's February 1984 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's February 1984 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In the instant case, the 
issue that is the subject of this decision is being granted 
to the extent that it is being reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.


New and Material Evidence

In a February 1984 rating decision, the RO denied service 
connection for asthma, including asthmatic bronchitis.  A 
notice of disagreement was received and a statement of the 
case was issued.  Thereafter, the veteran did not perfect his 
appeal by submitting a substantive appeal.  The RO's February 
1984 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO denied service connection for asthma on the basis that 
asthma preexisted the veteran's entry into service and was 
not permanently aggravated beyond its natural progress during 
service.  

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
includes a July 2004 statement of J.S.H., M.D., in which he 
stated that the veteran had received treatment for asthma 
prior to entering service in 1973 and that the physician 
believed that the severe exercise program that occurs in the 
service had been a contributing factor in the worsening of 
his asthma.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect 
because it states that the preexisting asthma worsened during 
service.  

Evidence submitted since the RO's February 1984 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's February 1984 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
asthma is granted.  


REMAND

Asthma

The claim of service connection has been reopened.  The Board 
finds that the complete clinical records should be requested 
from J.H.S., M.D., as they are not of record.  In addition, 
the veteran should be afforded a VA examination for the 
examiner to determine the nature and etiology of any current 
asthma disability and to opine as to whether the veteran's  
asthma underwent an increase in disability during service.  
If the veteran's asthma underwent an increase in disability 
during service, the examiner should indicate if the increase 
in disability was due to the natural progress of the disease 
or was the increase in disability beyond the natural progress 
of the disease.   




Psychiatric Disorder

In a February 1984 rating decision, service connection for a 
nervous condition was denied.  It was noted that the veteran 
asserted that he had been assaulted by a drill instructor 
which led him to attempt an overdose on medication.  The RO 
determined that this was not shown in the record.  The 
veteran submitted a notice of disagreement and a statement of 
the case was issued.  The appeal was not thereafter 
perfected.  

The current claim of service connection for a psychiatric 
disability was received in January 2003.  The veteran must 
submit new and material evidence to reopen his claim of 
service connection for a psychiatric disorder.  See 38 
U.S.C.A. §§ 5108, 7105, 38 C.F.R. § 3.156.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the Veterans Claims 
Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided VCAA notification in 
January 2003, but he was not provided specific notice of what 
constitutes material evidence in the case at hand.  The 
failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

The Board notes that the veteran's representative stated in 
the July 2003 notice of disagreement that the veteran had 
been diagnosed as having PTSD by the Providence VA Medical 
Center.  Although service connection for PTSD is not 
currently in appellate status, this information is an 
indicator that there are psychiatric records for which the 
Board has constructive knowledge.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Requests for VA medical records must be made 
since the evidence is not currently complete.  After receipt 
of such records and if the RO determines that such evidence 
is new and material, the RO should determine whether any 
other development is indicated.

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim of service 
connection for a nervous disorder was 
previously denied in the February 1984 
rating decision and what constitutes 
material evidence for the purpose of 
reopening the claim.  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Providence VA Medical Center.  After 
receipt of such records and if the RO 
determines that such evidence is new and 
material, the RO should undertake any 
indicated development.

3.  After obtaining the appropriate 
medical release, contact J.H.S., M.D., 
and request the veteran's complete 
clinical records.  

4.  Schedule the veteran for a VA 
respiratory examination to determine the 
nature and etiology of any current asthma 
disability.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

A.	If the veteran's preexisting asthma 
underwent an increase in disability 
during service.  
B.	If the veteran's asthma underwent an 
increase in disability during service, 
was the increase in disability due to 
the natural progress of the disease or 
was the increase in disability beyond 
the natural progress of the disease.  

A rationale for any opinion expressed should 
be provided and the record(s) of J.H.M., 
M.D., should be addressed.  

5.  The AMC should then readjudicate the 
claim of service connection for asthma 
and the claim of whether new and material 
evidence has been received to reopen the 
claim of service connection for a 
psychiatric disability in light of all of 
the evidence of record.  If either issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2005).    



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


